DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on April 30, 2021 were received and fully considered. Claims 16, 17, 19-21, 23, 25, and 27-30 are amended. Claims 31-35 are new. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 112A
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-26 and 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claim 16, and all dependent claims thereof, recites:
“...a step of determining whether a primary connection can be established between the measuring device and the data processing server; determining, in the first connection test, that the primary connection can not be established, and subsequently carrying out a second connection test step comprising a step of determining whether a secondary connection, different from said first connection, can be established between the measuring device and the portably relay device; on determining in the secondary connection test step that the secondary connection can be established, carrying out a secondary transfer step comprising transferring the operating data from the measuring device to the portable relay device by said secondary connection, said operating data being determined from the measurement signal; following said step of secondary transfer, carrying out a third connection test step comprising a step of determining whether a tertiary connection can be established between the portable relay device and the data processing server; and on determining in the third connection test step that the tertiary connection can be established, carrying out a tertiary transfer step comprising transferrin the operating data from the portable relay device to the data processing server by said tertiary connection.”

This limitation lacks written description as it is not understood from the specification and/or corresponding drawings how (and with what structure) data is transferred (seemingly directly) from the measuring device (e.g. EEG headset) to the data processing server. Though the claims recites that this is achieved by a primary, secondary, and tertiary step, the specification does not provide adequate written description support of how this is achieved. Should applicant disagree, Examiner respectfully requests that applicant point to specific portions of the specification and/or corresponding drawings that provides support for the above limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 16-26 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Connor (US PG Pub. No. 2015/0313496 A1) in view of Lee et al. (US PG Pub. No. 2016/0094700 A1) (hereinafter “Lee”).

Connor was applied in the previous office action.
	With respect to claims 16 and 35, Connor teaches a method, implemented by a system comprising a data processing server and a portable relay device, for retrieving operating data from a device for measuring brain waves of a person (abstract “mobile wearable electromagnetic brain activity monitor”; par.0883 “a data component can perform one or more functions selected from the group consisting of... transmit and receive data to and from the internet”), a working step in which, during a working period, a measurement signal representative of a physiological signal of the person is acquired by the measuring device (EEG monitor receives EEG data prior to data transmission; see Fig. 12), and said measurement signal is stored in a non-transitory memory of said measuring device (par.0317 “data memory component”), a first connection test step, implemented after said working period, comprising a step of determining whether a primary connection can be established between the measuring device (par.0883 “a data component can perform one or more functions selected from the group consisting of... transmit and receive data to and from the internet”).

	Lee teaches determining, in the first connection test, that the primary connection can not be established, and subsequently carrying out a second connection test step comprising a step of determining whether a secondary connection, different from said first connection, can be established between the measuring device and the portably relay device; on determining in the secondary connection test step that the secondary connection can be established, carrying out a secondary transfer step comprising transferring the operating data from the measuring device to the portable relay device by said secondary connection, said operating data being determined from the 
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Connor such that the portable relay device is able to check connections between multiple other devices in order to allow connection with multiple other devices, as evidence by Lee. Additionally, both Connor and Lee pertain to the same narrow field of endeavor (EEG devices and checking connection with other devices and/or network), thereby providing added motivation for PHOSITA to combine these teachings so as to arrive at the claimed invention (see Lee, par.0082 “EEG”).
	With respect to claim 17, Conner teaches the portable relay device is any of a base, a mobile phone, a smartphone, a tablet and a laptop (see par.0883-0884 “cellular phone, mobile phone, smart phone, electronic tablet”).

	With respect to claim 19, Conner teaches the primary connection is implemented by means of a local wireless network connected to a wide area network (par.0883-0884).
	With respect to claim 20, Conner teaches the secondary connection is a wireless connection between the device for measuring brain waves and the portable relay device, implemented by any of an ultrasonic connection and a radio frequency connection (par.0883-0884).
	With respect to claim 21, Conner teaches the tertiary connection is implemented at least in part by a wireless network (par.0883-0884).
	With respect to claim 22, Lee teaches the portable relay device is moved between the secondary transfer step and the tertiary transfer step (par.0182). Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Connor such that the portable relay device is able to check connections between multiple other devices in order to allow connection with multiple other devices, as evidence by Lee. Additionally, both Connor and Lee pertain to the same narrow field of endeavor (EEG devices and checking connection with other devices and/or network), thereby providing added motivation for PHOSITA to combine these teachings so as to arrive at the claimed invention (see Lee, par.0082 “EEG”).
	With respect to claim 23, Lee teaches the second connection test step further comprises a first sub-step of determining whether a radio frequency connection can be 
	With respect to claim 24, Conner does not explicitly teach the operating data transmitted from the brain wave measuring device to the data processing server during the primary transfer step comprises raw measurement data including the measurement signal. However, Examiner argues that transmitting unfiltered/unprocessed brain waive data to a data processing server would be obvious to PHOSITA in order to allow a 
	With respect to claim 25, Lee teaches the operating data transmitted during the secondary transfer step and the tertiary transfer step comprise processed measurement data in which said operating data have a size at least ten times smaller than a size of raw measurement data including the measurement signal (par.0182). Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Connor such that the portable relay device is able to check connections between multiple other devices in order to allow connection with multiple other devices, as evidence by Lee. Additionally, both Connor and Lee pertain to the same narrow field of endeavor (EEG devices and checking connection with other devices and/or network), thereby providing added motivation for PHOSITA to combine these teachings so as to arrive at the claimed invention (see Lee, par.0082 “EEG”).
	With respect to claim 26, Conner teaches the processed measurement data is determined by implementing a predefined patterns recognition algorithm for recognition of predefined patterns in the measurement signal, including slow wave patterns, sleep spindle patterns, patterns associated with the waking and/or with the movements of the person, and wherein said processed measurement data comprises indicators relating to said predefined patterns, including a predefined pattern start time, duration, frequency and/or amplitude, and/or a number or frequency of a pattern which is predefined during the working period (par.0253, 0257, 0260).
	With respect to claim 31, Connor teaches the radio frequency connection is either of a Bluetooth connection and a near field communication (par.0883).

	With respect to claim 33, Lee teaches the operating data transmitted during the secondary transfer step and during the tertiary transfer step also compromise said at least one stimulation parameter (par.0182). Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Connor such that the portable relay device is able to check connections between multiple other devices in order to allow connection with multiple other devices, as evidence by Lee. Additionally, both Connor and Lee pertain to the same narrow field of endeavor (EEG devices and checking connection with other devices and/or network), thereby providing added motivation for PHOSITA to combine these teachings so as to arrive at the claimed invention (see Lee, par.0082 “EEG”).
	With respect to claim 34, Connor teaches the local wireless network connected to a wide area network includes a corporate wireless network or a home wireless network connected to the Internet (par.0324).
	
Response to Arguments
Applicant’s arguments filed with respect to 35 USC 112F (claim interpretation) raised in the previous office action are acknowledged. The 35 USC 112F remarks are withdrawn. 
Applicant's arguments filed with respect to the 35 USC 112A rejections raised in the previous office action have been fully considered, but they are not persuasive. .
Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action have been considered but are moot in view of the current combination of references that were necessitated by amendment. Please see prior art section above for more detail, citations, and updated obviousness rationale. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.